DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 12-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hira et al. (WO 2015159465, cited by the applicant and published on Oct. 22, 2015 more than a year before the effective filing date of the current invention Dec. 21, 2016; as an English translation the US version of the same application also cited by the applicant US 20170033763 has been relied upon).  
Regarding claims 12 & 1, Hira (i.e. Figs. 3-5) discloses an elastic wave device and a method for manufacturing an acoustic wave device (10 as shown in Fig. 1), the method comprising:
a step for providing a plurality of IDT electrodes (each IDT electrode section is indicated as 3 in Fig. 3, where 4 such sections are shown) corresponding to a plurality of elastic wave devices (each of the plurality of elastic wave devices are indicated as 10 in Fig. 1 and Fig. 3 shows 4 such devices) on a first main surface (2a, see Fig. 2A for example) of a piezoelectric wafer (2, Figs. 1 & 2) and thus reads on claim 7, and further the piezoelectric wafer (2) has a first main surface (2a)and a second main surface (2b, see Fig. 1 for example) are mutually opposing;
a step for providing a plurality of supporting layers (supporting layer 6 as shown in Figs. 1 & 2A-2C; 4 such supporting layers have been shown in Figs. 4-6 for each of the elastic devices 10) which respectively surround the plurality of IDT electrodes (compare Figs. 3 & 4), on the first main surface (2a) of the piezoelectric wafer (2 for each device as shown in Fig. 1 & 2A, however, for batch manufacturing a collective board 31 shown in FIG. 3, §0048) and per claim 12, the support layer is located inward from an outer edge of the first main surface (see Figs. 2) of the piezoelectric substrate (2); and ;

    PNG
    media_image1.png
    880
    650
    media_image1.png
    Greyscale
 
Fig. 4 of Hira reproduced for ease of reference
a step for obtaining a laminated body by bonding a cover member (7 as shown in Fig. 1, however, in case of batch manufacturing a however, for batch manufacturing, a mother cover member is stacked on the collective board 31 of Fig. 3, §0050) so as to cover the plurality of supporting layers (4 support layers 6, surrounding each of the 4 devices of Fig. 3);
a first cutting step (The collective board 31 is then cut into a plurality of first substrates (i.e. similar to 2 of Fig. 1) with a dicing blade, §0052) for cutting the laminated body (top cover and substrate forms the lamination) a plurality of times in a first direction (along C lines as shown in Fig. 4 above, inherently for cutting a rectangular (grid) piece from a plurality of grid map two orthogonal directions are chosen, for example C & D directions and with single linear blade (a dicing blade), the blade needs to cut plurality of times at a width space in say for example in C direction); and
a second cutting step (because of one linear blade cutting multiple blocks, inherently there will be multiple cutting sequences) for obtaining individual acoustic wave devices, by cutting the laminated body in a second direction (in D direction as shown in Fig. 4 above) that is perpendicular to the first direction (C direction), after the first cutting step; and since dicing blade is used in Hira (§0052), per claim 6, the first cutting step and the second cutting step are performed by cutting with a dicing machine.
wherein a resin layer (resin reinforcing portions 13, §0050) is provided so as to span the boundaries (the X-shaped extensions 13A between adjacent acoustic devices as shown in Fig. 6) between mutually adjacent acoustic wave devices, in the portion of the first main surface of the piezoelectric wafer in which the mutually adjacent acoustic wave devices are present (Figs. 4 & 6) and per claims 12, the resin layer (13) extends to at least one of a plurality of corner portions of the first main surface (2a in Fig. 2A, in Fig. 4, 13A in Fig. 6) of the piezoelectric substrate and per claim 13, the resin layer (13) is connected to the support layer (6).
Although Hira is not explicit about the second cutting step, however, it is inherent the cutting step that involves the D direction (which is considered as the second step by the examiner, however, either way, the cutting of both C and D directions) goes through X-shaped extensions 13A between adjacent acoustic devices as shown in Figs. 4 and 6) is carried out in a state where the resin layer is present (in fact Hira teaches the cutting steps at the end of all steps of manufacturing wherein the resin layer with extensions 13A are already place, §0050-§0052) and reads on claim 2 as well.
Hira (fig. 4) describes dicing lines along single-dotted lines C and D, and indicates that an X- shaped central portion, which is a resin layer, is removed. Moreover, Hira (fig. 7) indicates that the resin layer has a square planar shape.
Per claims 3 & 14, Hira (paragraph [0036]) indicates that the support layers (6) are made of a synthetic resin and the resin layer (13) and the support layer (6) are made from the same resin material (The resin reinforcing portions 13 have the same or substantially the same height as the support layer 6 and the resin reinforcing portions 13 are preferably formed of the same resin material as that for the support layer 6, §0046).
Regarding claims 8 & 17, Hira further teaches that the piezoelectric wafer includes a support substrate (second substrate 11 as shown in Fig. 1) and a piezoelectric layer laminated on the support substrate (at one stage of the manufacturing the elastic wave device 10 is mounted on the second substrate through a lamination process, §0060).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hira in view of Solal (US 10,284,176).
Regarding claims 21-22, Hira discloses the claimed invention, Hira however, is not explicit about a radio-frequency front-end circuit comprising the elastic wave device according to Claim 12 and/or a communication device comprising the radio-frequency front-end circuit 
Solal in Fig. 14, teaches a Wireless Communication Device 1400 including an RF front End module 1404 comprising one or more SAW devices 1408 operate to filter frequencies of transmitted/received signals and power amplifier module 1412. The communication device also has RF signal processing circuit the transceiver 1428 along with main processor 1432 and Memory 1436.

    PNG
    media_image2.png
    522
    528
    media_image2.png
    Greyscale

Fig. 14 of Solal reproduced for ease of reference

Because of the ubiquitous application of the elastic wave devices such as Hira’s (as described in detail in the rejection of claim 1), in wireless communication devices, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply Hira’s SAW resonators in forming SAW devices 1408 to operate to filter frequencies of transmitted/received signals in an wireless communication device similar to 1400 of Solal with the Front end circuit 1404 comprising one or more of  Hira type SAW filters and power amplifier module 1412 with RF signal processing circuit such as the transceiver 1428 along with main processor 1432 and Memory 1436.
It would have been considered as an obvious application of a SAW resonator such as Hira’s since such resonators are being used in wireless communication devices in wide proliferation.
Allowable Subject Matter
Claims 4-5, 9-11, 15-16, 18-20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 & 15 are allowable since the closest prior art of record, Hira is not explicit about relative elasticity modulus of a base layer versus the support layers (6).
Claims 9 & 18 are allowable since the closest prior art of record, Hira is not explicit about relative bulk wave propagation velocity through the piezoelectric layer (2) versus the support substrate (11).
Claims 11 & 20 are allowable since the closest prior art of record, Hira is not explicit about high-acoustic-velocity material layer laminated between the support substrate and the piezoelectric layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843